United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.T., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, NATIONAL COMPUTER
CENTER, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Milo G. Martin, for the appellant
Office of Solicitor, for the Director

Docket No. 15-0250
Issued: July 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 7, 2014 appellant, through her representative, filed a timely appeal from a
May 12, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).1
As more than 180 days elapsed between the last merit decision dated February 21, 2008 and the

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from May 12, 2014, the date of OWCP’s last decision was
November 8, 2014, a Saturday; consequently, the period for filing the appeal ran to the next business day, Monday,
November 10, 2014. Since using November 12, 2014, the date the appeal was received by the Clerk of the
Appellate Boards would result in the loss of appeal rights, the date of the postmark is considered the date of
filing. The date of the U.S. Postal Service postmark is November 7, 2014, rendering the appeal timely filed. See 20
C.F.R. § 501.3(f)(1).

filing of this appeal, the Board lacks jurisdiction to review the merits of her claim pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not establish clear evidence of error.
FACTUAL HISTORY
On July 23, 2007 appellant, then a 57-year-old information technology specialist, filed a
traumatic injury claim alleging that on July 21, 2007 she injured her left knee, low back, and
right upper arm when her left knee buckled and she fell backward on steps. She attributed her
fall to a prior knee injury that had occurred on December 21, 2006. Appellant stopped work on
July 22, 2007 and returned to work on August 21, 2007.
By decision dated February 21, 2008, OWCP denied appellant’s claim as the medical
evidence was insufficient to show that she sustained a diagnosed condition as a result of the
accepted work incident.
Subsequent to OWCP’s decision, appellant resubmitted a December 13, 2007 report from
Dr. James E. Wood, Jr., a Board-certified orthopedic surgeon, who noted that appellant had two
knee injuries as a result of falls at work, the first in December 2006 and the second on July 21,
2007 when her knee buckled and she fell backward. Dr. Wood diagnosed probable
chondromalacia of the left knee and recommended arthroscopic surgery to treat the
chondromalacia and to rule out internal derangement or a torn medial meniscus.
On January 30, 2008 Dr. Wood performed a debridement of the undersurface of the left
patella. In a February 8, 2008 progress report, he noted that appellant was status post a left knee
debridement for “severe patellofemoral arthritis.” Dr. Wood released her to resume work on
March 17, 2008.
On December 7, 2010 Dr. Wood again evaluated appellant for a December 6, 2010 injury
to her left knee. On July 19, 2011 he diagnosed a left knee contusion and a mild aggravation of
patellofemoral osteoarthritis following a July 13, 2011 fall.
On March 7, 2014 appellant requested reconsideration of the February 21, 2008 decision.
She maintained that her supervisor violated FECA by refusing to process or sign a Form CA-7 in
2007. Appellant resubmitted a December 14, 2007 claim for compensation from July 21 to
August 19, 2007. It was not signed by the employing establishment. Appellant also submitted a
July 23, 2007 statement from a witness who described appellant’s July 21, 2007 fall.
2

5 U.S.C. § 8101 et seq.

3

Appellant timely requested an oral argument pursuant to 20 C.F.R. § 501.5(b). After exercising its discretion
the Board, by order dated June 16, 2015, denied her request as her arguments on appeal could be adequately
addressed in a decision based on a review of the case record. Order Denying Request for Oral Argument, Docket
No. 15-0250 (issued June 16, 2015).

2

By decision dated May 12, 2014, OWCP denied appellant’s request for reconsideration as
it was untimely and failed to demonstrate clear evidence of error. It determined that the evidence
submitted and arguments raised did not show any error in its February 21, 2008 decision.
On appeal appellant contends that she experienced an injury in the performance of duty
on July 21, 2007 which required surgery in 2008. She maintains that she is entitled to lost time
from work, lost overtime, and medical expenses.
LEGAL PRECEDENT
OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a) of FECA.4 One such limitation, 20 C.F.R.
§ 10.607 provides that an application for reconsideration must be received within one year of the
date of OWCP’s decision for which review is sought.5 OWCP will consider an untimely
application only if the application demonstrates clear evidence of error on the part of OWCP in
its most recent merit decision. The application must establish, on its face, that such decision was
erroneous.6
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.7 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise, and explicit and must manifest on its face that it committed an error.8
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time-limitation period for requesting reconsideration
begins on the date of the original OWCP decision.9 A right to reconsideration within one year
4

Supra note 2.

5

20 C.F.R. § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011).
6

Id. at § 10.607(b).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011);
Richard J. Rhodes, 50 ECAB 259, 264 (1999).
8

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
9

Supra note 5.

3

also accompanies any subsequent merit decision on the issues.10 As appellant’s March 7, 2014
request for reconsideration was received more than one year after the last merit decision of
record dated February 21, 2008, it was untimely. Consequently, she must demonstrate clear
evidence of error by OWCP in denying her claim for compensation.11
On reconsideration appellant argued that her supervisor violated FECA by not signing a
2007 Form CA-7. She resubmitted a claim for compensation (Form CA-7) dated December 17,
2007 requesting compensation from July 21 to August 19, 2007. Appellant also submitted a
statement from a witness who saw her fall on July 21, 2007. The issue, however, is whether the
medical evidence is sufficient to establish that she sustained a work-related medical condition on
July 21, 2007. In order to establish clear evidence of error, a claimant must submit evidence
relevant to the issue which was decided by OWCP.12 The claim for compensation and witness
statement are not relevant to this issue.
Appellant also resubmitted a December 13, 2007 report from Dr. Wood, who discussed
appellant’s history of injuries to her knee in December 2006 and July 2007. Dr. Wood diagnosed
probable left knee chondromalacia and ruled out a torn meniscus or internal derangement. His
report was already of record and appellant, in submitting this evidence, did not explain how it
manifested on its face that OWCP committed an error in denying her claim for compensation.
Resubmission of this evidence is not sufficient to raise a substantial question as to the
correctness of OWCP’s decision and thus is insufficient to show clear evidence of error.13
Appellant additionally submitted a January 30, 2008 operative report. The Board has
held that even a detailed well-rationalized medical report is still insufficient to establish error.14
On December 7, 2010 Dr. Wood evaluated appellant for an alleged December 6, 2010
injury, and on July 19, 2011 he evaluated her for an alleged July 13, 2011 injury. This evidence
is not relevant to the question of whether appellant sustained an injury on July 21, 2007.15
Appellant has not submitted evidence or argument sufficient to raise a substantial
question as to the correctness of OWCP’s last merit decision; thus, she has not established clear
evidence of error.16
On appeal appellant argues that she sustained a work injury on July 21, 2007 and
underwent surgery for this injury in 2008. She alleges that she is entitled to time lost from work,
10

Robert F. Stone, supra note 8.

11

Supra note 6; see Debra McDavid, 57 ECAB 149 (2005).

12

Howard Y. Miyashiro, 51 ECAB 253 (1999).

13

See A.C., Docket No. 14-1883 (issued January 26, 2015).

14

Supra note 7.

15

See supra note 12.

16

See G.H., 58 ECAB 183 (2006); Veletta C. Coleman, 48 ECAB 367 (1997).

4

lost overtime, and medical expenses. However, as noted, the Board does not have jurisdiction to
review the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the May 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

